Title: Additional Pleadings: Special Court of Admiralty, Boston, May 1769
From: Adams, John,Price, Ezekiel
To: 


       And the said Ezekiel Price says, that he to the said plea of the said John Ryan above pleaded to the Jurisdiction of this honorable Court, has no necessity nor is he oblidged by the Law of the Land in any manner to answer, because he says that the same plea is not sufficient in Law to put this honorable Court from taking further Cognizance of the Matters and Things contained in the Articles aforesaid and this the said Ezekiel is ready to verify; wherefore for want of a sufficient plea in this behalf, he prays this honorable Court would take further Cognizance of the Matters and Things charged upon the said John Ryan in the Articles aforesaid; and that the said John Ryan may be put to answer to the Same.
        Ez. Price
        
        And the said John Ryan says, his said Plea is Sufficient to put this Honorable Court from taking further Cognizance of the Matters and Things contained in the Articles aforesaid, and thereof prays Judgment.
       J. Adams
      